DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-9 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation “the prepared rice is distinct from the rice processed material” in lines 2-3.  The disclosure at the time of filing explicitly defines the phrase “prepared rice” to mean “rice in the form of being heat prepared to an extent to make the raw rice edible” (Specification, Paragraph [0017]).  Applicant defines prepared rice to mean heat prepared rice that makes the raw rice edible, i.e. cooked rice.  Claim 1, line 2 already recites “a rice processed material containing high amylose rice that has been cooked.”  However, there was not adequate written description at the time of the filing for two different and distinct cooked rices being combined to make the frozen food.
Claim 4 recites the limitation “the grain containing food is distinct from the rice processed material” in lines 2-3.  The disclosure at the time of filing explicitly defines the phrase “grain containing food” to mean “food that contains grain as a primary material” (Specification, Paragraph [0016]).  Applicant defines grain containing food as food that contains grain as a primary material.  Claim 1, line 2 already recites “a rice processed material containing high amylose rice that has been cooked.”  However, there was not adequate written description at the time of the filing for two different and distinct grains, e.g. rices, being combined to make the frozen food.
Claims 5-9 and 13-15 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “food to be frozen” in line 3.  It is unclear if this refers to “A frozen food” recited in Claim 1, line 1 or to an entirely different frozen food.  For purposes of examination Examiner interprets the claim to refer to the same frozen food.
Claim 6 recites the limitation “wherein the rice processed material is added in an mount allowing the high amylose rice and the oils and fats to be added in amounts of 0.2 to 1.6 parts by mass and 0.3 to 7.0 parts by mass on 100 parts by mass of raw rice as a raw material of the prepared rice respectively” in lines 1-4.  It is unclear if the measurement of the raw rice includes water/moisture or if the raw rice is measured on a dry weight basis.  It is also unclear if the high amylose rice is different than the prepared rice.  In other words, it is unclear if other rices are part of the prepared rice or if only high amylose rice is present in the prepared rice.  Additionally, it is unknown what the other components of the 0.5 to 99.4 parts by mass on 100 parts by mass of raw rice as a raw material are.
Claims 8-9 both recite “The frozen food product” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  There is only antecedent basis for “A frozen food product” recited in Claim 1, line 1.
Claim 8 recites the limitation “wherein the rice processed material is added in an amount allowing the high amylose rice and the oils and fats to be added in amounts of 1 to 30 parts by mass and 5 to 20 parts by mass on 100 parts by mass of grain raw material of the noodles or the noodle sheet respectively.”  It is unclear if the measurement of the grain raw material of the noodles or noodle sheet includes water/moisture or if the grain raw material is measured on a dry weight basis.  It is also unclear if the high amylose rice is different than the grain raw material.  In other words, it is unclear if other grains are part of the noodles or noodle sheet or if only high amylose rice is present in the noodles or noodle sheet.  Additionally, it is unknown what the other components of the 6 to 50 parts by mass on 100 parts by mass of grain raw material are.
Claim 16 recites the limitation “wherein the rice processed material is configured to prevent freezer burn of the food” in lines 1-2.  It is unclear what composition and/or structural features are required in the frozen food to read on the limitations “configured to prevent freezer burn of the food.”
Claim 16 recites the limitation “the food” in line 2.  It is unclear if this refers to “A frozen food” recited in Claim 1, line 1 or to “food to be frozen” recited in Claim 1, line 3.
Claim 17 recites the limitation “the food” in line 1 as well as in line 2.  It is unclear if this refers to “A frozen food” recited in Claim 1, line 1 or to “food to be frozen” recited in Claim 1, line 3.
Clarification is required.
Claims 2-5, 7, and 13-15 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Sugiyama et al. JP 2017/225379 (cited on Information Disclosure Statement filed March 3, 2021).
A formal human translation of Sugiyama et al. was previously furnished on September 2, 2021.  It is noted that all citations are with respect to the formal human translation.
Regarding Claim 1, Sugiyama et al. discloses a frozen food comprising a rice processed material (mixture of at least two cooked rices) (‘379 Translation, Paragraphs 
Regarding Claim 2, Sugiyama et al. discloses the food to be frozen to be a grain containing food (‘379 Translation, Paragraph [0013]).
Regarding Claim 3, Sugiyama et al. discloses the grain containing food being a prepared rice (one rice of the at least two cooked rices) containing rice grains (‘379 Translation, Paragraphs [0018] and [0055]).  The prepared rice (one rice of the at least two cooked rices) (‘379 Translation, Paragraph [0018]) is distinct from the rice processed material (prepared rice contains only one rice of the at least two cooked rices whereas the rice processed material contains a mixture of at least two cooked rice).  The rice processed material (mixture of at least two cooked rices) is attached to at least a surface of the rice grains (‘379 Translation, Paragraphs [0017]-[0018]).
Regarding Claim 4, Sugiyama et al. discloses the grain containing food being noodles (‘379 Translation, Paragraph [0028]) and the rice processed material being kneaded into the noodles (‘379 Translation, Paragraphs [0022]-[0023]).  The grain containing food (noodles) (‘379 Translation, Paragraph [0028]) is distinct from the rice processed material (mixture of at least two cooked rices) (‘379 Translation, Paragraphs [0017]-[0018]).
Regarding Claims 5 and 7, Sugiyama et al. discloses the rice processed material containing oils and fats (‘379 Translation, Paragraph [0019]).
Regarding Claims 9 and 14, Sugiyama et al. discloses the oils and fats including sesame oil or olive oil or rapeseed oil or safflower oil (‘379 Translation, Paragraph [0019]).
Regarding Claim 17, Sugiyama et al. discloses the food including the rice processed material (mixture of at least two cooked rices) added to the food (‘379 Translation, Paragraphs [0017]-[0018]) and the food of the frozen food being frozen (frozen fish paste) (‘379 Translation, Paragraphs [0042]-[0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.

Claims 6, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. JP 2017/225379 (cited on Information Disclosure Statement filed March 3, 2021).
Regarding Claim 6, the limitations “wherein the rice processed material is added in an mount allowing the high amylose rice and the oils and fats to be added in amounts of 0.2 to 1.6 parts by mass and 0.3 to 7.0 parts by mass on 100 parts by mass of raw rice as a raw material of the prepared rice respectively” are product by process limitations of an intermediate product (raw rice as a raw material).  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Further regarding Claim 6, in the event that the limitations “wherein the rice processed material is added in an mount allowing the high amylose rice and the oils and fats to be added in amounts of 0.2 to 1.6 parts by mass and 0.3 to 7.0 parts by mass on 100 parts by mass of raw rice as a raw material of the prepared rice respectively” positively recite a final product composition of high amylose rice in an amount of 0.2 to 1.6 parts by mass and fats and oils in an amount of 0.3 to 7.0 parts by mass” are positively recited, Sugiyama et al. is silent regarding the rice processed material being added in an amount allowing the high amylose rice and the oils and fats to be added in amounts of 0.2 to 1.6 parts by mass and 0.3 to 7.0 parts by mass on 100 parts by mass In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of high amylose rice and fats and oils based upon the desired mouthfeel and flavor profile of the frozen food desired by a particular consumer.
Regarding Claim 8, the limitations “wherein the rice processed material is added in an amount allowing the high amylose rice and the oils and fats to be added in amounts of 1 to 30 parts by mass and 5 to 20 parts by mass on 100 parts by mass of grain raw material of the noodles or the noodle sheet respectively” are product by process limitations of an intermediate product (grain raw material).  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Further regarding Claim 8, in the event that the limitations “wherein the rice processed material is added in an amount allowing the high amylose rice and the oils and fats to be added in amounts of 1 to 30 parts by mass and 5 to 20 parts by mass on 100 parts by mass of grain raw material of the noodles or the noodle sheet respectively” are positively recited, Sugiyama et al. is silent regarding the rice processed material being added in an amount allowing the high amylose rice and the oils and fats to be added in amounts of 1 to 30 parts by mass and 5 to 20 parts by mass on 100 parts by mass of a grain raw material of the noodles or the noodle sheet respectively.  However, Sugiyama et al. discloses the noodles or noodle sheet being a mixture of at least two cooked rices each having a different mix ratio between high amylose rice and moisture and different kinds of high amylose rice (‘379 Translation, Paragraph [0018]).  It would have been obvious to one of ordinary skill in the art to modify the amount of high amylose rice and fats and oils as a grain raw material of the noodle or noodle sheet since differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller,
Regarding Claims 13 and 15, Sugiyama et al. discloses the oils and fats including sesame oil or olive oil or rapeseed oil or safflower oil (‘379 Translation, Paragraph [0019]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. JP 2017/225379 (cited on Information Disclosure Statement filed March 3, 2021) as applied to claim 1 above in view of Wilmott et al. US 2014/0322428.
Regarding Claim 16, Sugiyama et al. is silent regarding the rice processed material being configured to prevent freezer burn of the food wherein the food is frozen.
Wilmott et al. discloses a composition having an oil in water dispersion with enhanced stability that can be applied onto a food to prevent freezer burn (‘428, Paragraph [0003]) wherein the dispersion is used on rice (‘428, Paragraph [0152]).
Both Sugiyama et al. and Wilmott et al. are directed towards the same field of endeavor of rice based compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rice processed material of Sugiyama et al. to be configured to prevent freezer burn on the frozen food as taught by Wilmott et al. in order to prevent dehydration of the food and prevent an unpleasant flavor and texture to the food (‘428, Paragraph [0019]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-9 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of copending Application No. 16/980,321 in view of Koxholt et al. US 2005/0048168.
Art that reads on Claims 1-9 and 13-15 of the instant application also reads on the combination of Claims 1-4 of copending ‘321 application in view of the amounts of high amylose rice being about 4% by weight of the product disclosed by Koxholt et al. (‘168, Paragraphs [0037] and [0048]-[0049]).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 5-6 of the Remarks with respect to the rejection of Claim 6 over 35 USC 112(b) that Paragraph [0035] of applicant’s disclosure states “Prepared rice in the present invention refers to rice in the form of being heat prepared to an extend to make raw rice edible rather than in form of raw rice.  Applicant contends that the claim is not required to specify what the other components of the 0.5 to 99.4 parts by mass on 100 parts by mass of raw rice as raw material are.
Examiner argues it is unclear if the measurement of the raw rice includes water/moisture or if the raw rice is measured on a dry weight basis.  Applicant’s 
Applicant argues on Pages 6-7 of the Remarks with respect to the rejections of Claim 8 to 35 USC 112(b) that the Office States that it is unclear if the grain raw rice of the noodles includes water/moisture of the grain raw material is measured on a dry weight basis.  Applicant points to Paragraph [0035] of the disclosure as staining “Prepared rice in the present invention refers to rice in form of being heat prepared to an extent to make raw rice edible rather than in the form of raw rice.
Examiner argues it is unclear if the measurement of the raw rice includes water/moisture or if the raw rice is measured on a dry weight basis.  Applicant’s definition of prepared rice to mean rice that is heat prepared does not specify whether the measurement of raw rice contains water/moisture or if the raw rice is measured on a dry weight basis.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 7-9 of the Remarks with respect to the rejection of Claim 1 to 35 USC 102(a)(2) that Paragraph [0044]) of Sugiyama et al. discloses salted fish paste is made by adding salt to water to frozen fish paste.  Applicant contends that Suiyama does not describe that the salted fish paste is frozen or is to be frozen.  Applicant continues that Suiyama describes that the salted fish paste is combined with the emulsified rice gel and then heated, cooled and stored at 4°C.
Examiner notes that Paragraph [0043] of Sugiyama et al. is being relied upon to teach a frozen fish paste, which reads on the claimed frozen food comprising a rice processed material containing high amylose rice that has been cooked.  The portion of 
Applicant argues on Page 9 of the Remarks with respect to the rejection of Claim 6 to 35 USC 103(a) that Sugiyama et al. does not teach “the rice processed material is added in an amount allowing the high amylose rice and the oils and fats to be added in amounts of 0.2 to 1.6 parts by mass and 0.3 to 7.0 parts by mass on 100 parts by mass of raw rice as a raw material of the prepared rice, respectively.”  Applicant asserts Sugiyama describes an emulsified rice gel that includes (A) a cooked rice with high amylose and (B) oil and contends that the cited portions of Sugiyama is silent with respect to a frozen food product that includes that claimed amounts of raw rice, high amylose rice, and oils and fats.
Examiner argues are product by process limitations of an intermediate product (raw rice as a raw material).  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Furthermore, in the event that the limitations “wherein the rice processed material is added in an mount allowing the high amylose rice and the oils and fats to be added in amounts of 0.2 to 1.6 parts by mass and 0.3 to 7.0 parts by mass on 100 parts by mass of raw rice as a raw material of the prepared rice respectively” positively recite a final product composition of high amylose rice in an amount of 0.2 to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of high amylose rice and fats and oils based upon the desired mouthfeel and flavor profile of the frozen food desired by a particular consumer.  Where the issue of criticality is involved, the applicant has the burden of establishing the position by a proper showing of the facts upon which he relies in view of In re Becket, 88 F.2d 684 (CCPA 1937) (MPEP § 2144.05.III.A.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792